DETAILED ACTION
The present office action is responsive to the applicant’s filling  amendment on 07/29/2022. 
The application contains 16, 20, 23-30, 32-25, 37-42 claims, claims 38-42 are newly added claims. The claims have been examined.
Previous rejections have been withdrawn as necessitated by the claim amendments.
This action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16, 20, 24, 30, 34, 35, 39 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steplyk et al (US 20170364866), in view of Nagalla et al. (US 20090254403) and  Narayanan et al. (US 11481906)

In regards to claims (16, 30 and 34) Steplyk teaches a system, comprising: one or more memory devices storing instructions and a database; one or more processors communicatively coupled to the one or more memory devices and configured to read the instructions to perform operations comprising: transmitting a graphical user interface (GUI) for display on a client device that enables creation of a task for users to respectively sign and acknowledge a document (see abstract and at least FIG 4D, para 38-41: a task tool creating system and interface), the GUI comprising: an acknowledgement text field configured to receive a third indication corresponding to an acknowledgement statement of an acknowledgment to be acquired as part of each user’s respective completion of the task (see para 123; teaches a field to enter text when task completed); and a document type field configured to receive a fourth indication corresponding a document type of the document to be signed and acknowledged during each users respective completion of the task (see para, 3-4, 40-41, 43, 45-46, 52, 59; teaches acknowledgment control and teaches document assigned to task, see para 3-4, 40-41, 97 teaches types of documents assigned to the task e.g. word, spreadsheet, presentation).
Although Steplyk teaches tasks are associated with a specific user (par. 58, 83, 93), but it doesn’t teach a signature-type selection field configured to receive a second indication corresponding to one or more types of signature to be acquired as part of each user’s respective completion of the task 
Nagalia  teaches a signature-type selection field configured to receive a second indication corresponding to one or more types of signature to be acquired as part of each user’s respective completion of the task (see para 13, 24: teaches a task list and also teaches that each work needs a signature type associated to the task e.g. mechanic signature, supervisor signature)
Therefore, it would be obvious to a person with ordinary skills in the art at the time of the invention to use the teachings and applications of Nagalia to modify the teachings of Steplyk to add a require signature type when completion of a task, since a person would have been motivated to do so to provide authenticity and validation for the task (see para 24).
Steplyk doesn’t specifically teach a task table selection field configured to receive a first indication corresponding to a task table of the database to store information related to the task. 
Narayanan teaches a task table selection field configured to receive a first indication corresponding to a task table of the database to store information related to the task (see col 9 line 60 to col 10 line 7; teaches providing means to specify location to store associated data/content of a project/task in a workflow).
Therefore, it would be obvious to a person with ordinary skills in the art at the time of the invention to use the teachings and applications of Narayanan to modify the teachings of Steplyk to provide means to specify storage location, since a person would have been motivated to do so for organization and access purposes.

In regards to claim (20, 39 and 42), Steplyk teaches a document name field configured to receive a fifth indication corresponding to a document name of the document to be signed and acknowledge during each user’s respective completion of the task (see para 97, 101; document title).

In regards to claims (24 and 35). Steplyk teaches wherein the one or more processors are configured to perform operations comprising: in response to receiving, via the GUI, the first indication, the second indication, the third indication, and the fourth indication, creating the task within the task table (see para, 3-4, 43, 45-46, 52, 59; the task list to be completed, teaches acknowledgment control and a document assigned to task, see para 3-4, 41, 97. Para 34-36, 38 teaches accessing the task management from different devices).

Claims (25-29, 32-33, 37) is/are rejected under 35 U.S.C. 103 as being unpatentable over Steplyk et al (US 20170364866), in view of Nagalla et al. (US 20090254403) and  Narayanan et al. (US 11481906) and Johnson et al. (US 20100017223),  

In regards to claims (25, 32 and 37), Steplyk teaches wherein the one or more processors are configured to perform operations comprising: determining, from the task table, a task list for a user of a second client device, wherein the task list includes the task; and transmitting a second GUI for display on the second client device, wherein the second GUI comprises the task list, and wherein, in response to receiving a selection of the task from the task list, the second GUI is configured to acquire, from the user, the acknowledgment for the document to complete the task for the user (see para, 3-4, 43, 45-46, 52, 59; the task list to be completed, teaches acknowledgment control and a document assigned to task, see para 3-4, 41, 97. Para 34-36, 38 and FIG. 1 shows two devices that are using the task method and accessing the application).
Steplyk doesn’t specifically teach acquiring the one or more types of signature
Johnson teaches acquiring the one or more types of signature (see para 207-215 teaches a task workflow tool, task items, assigns users to specific tasks, acknowledges when a task is complete -par. 210-. Teaches adds a signature from a user once the task is complete -para 211, 274).
Therefore, it would be obvious to a person with ordinary skills in the art at the time of the invention to use the teachings and applications of Johnson to modify the teachings of Steplyk to add a require to add signature when completion of a task, since a person would have been motivated to do so to provide authenticity to who completed the ask.
In regards to claims (26, 33), Steplyk doesn’t specifically teach, wherein, in response to the second GUI acquiring the one or more types of signature and the acknowledgment for the document from the user to complete the task, the one or more processors are configured to perform operations comprising: updating the task as completed for the user within the task table, generating a subsequent task within the task table for the task list of the user, removing the task from the task list of the user, or any combination thereof. 
Johnson teaches wherein, in response to the second GUI acquiring the one or more types of signature and the acknowledgment for the document from the user to complete the task, the one or more processors are configured to perform operations comprising: updating the task as completed for the user within the task table, generating a subsequent task within the task table for the task list of the user, removing the task from the task list of the user, or any combination thereof (see para 181-182; teaches removing the completed task, Para 210-213 updating to reflect next tasks).
Therefore, it would be obvious to a person with ordinary skills in the art at the time of the invention to use the teachings and applications of Johnson to modify the teachings of Steplyk to update the interface when completion of a task, since a person would have been motivated to do so to facilitate the user to understand the workflow and not get confused with task that had already been done. 

In regards to claim 27, Steplyk teaches, wherein the second client device comprises a desktop device and the second GUI comprises a desktop user interface (see FIG. 1, para 34-36, 38 using computing device and mobile devices, so any number of user can use a desktop environment or a mobile environment).

In regards to claim 28, Steplyk teaches, wherein the second client device comprises a mobile device and the second GUI comprises a mobile device user interface, wherein the mobile device user interface comprises a succession of navigable screens configured to fit a size and a form factor of the mobile device (see FIG. 1, para 34-36, 38 using computing device and mobile devices, so any number of user can use a desktop environment or a mobile environment having an interface that is suitable for the devices).

In regards to claim 29, Steplyk teaches wherein, in response to receiving a selection of a task from the task list, the second GUI is configured to display the electronic document to be signed and acknowledge during the users respective completion of the task (see para 91; displaying the associated document).

Claims 23  is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Steplyk, Nagalla and  Narayanan as applied to claim 16 above, in view of Hickey (US 20160321214).

In regards to claim 23, Steplyk doesn’t teach wherein the one or more types of signature comprise a typed signature, a drawn signature, a credential, or a combination thereof.
Hickey teaches wherein the one or more types of signature comprise a typed signature, a drawn signature, a credential, or a combination thereof (see abstract and at least para 10, free hand signature on device screen).
Therefore, it would be obvious to a person with ordinary skills in the art at the time of the invention to use the teachings and applications of Hickey to modify the teachings of Steplyk, since a person would have recognize the benefit for facilitating signing process.

Claims 38, 40 and 41  is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Steplyk, Nagalla and  Narayanan as applied to claims above, in view of Iwata et al. (US 11379768).

In regards to claims 38, 40 and 41, Steplyk doesn’t specifically teach  wherein the GUI comprises an active selectable control configured to receive a fifth indication corresponding to whether the task is in an active state or an inactive state.
Iwata teaches wherein the GUI comprises an active selectable control configured to receive a fifth indication corresponding to whether the task is in an active state or an inactive state (claims 1 an d4 teaches having control for indicating active or inactive status for task).
Therefore, it would be obvious to a person with ordinary skills in the art at the time of the invention to use the teachings and applications of Iwata to modify the teachings of Steplyk, since a person would have recognize the benefit for providing the user easy visual indication of the status of the task (see claim 4).


Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO M VELEZ-LOPEZ whose telephone number is (571)270-7971.  The examiner can normally be reached on M-F 9:30-5:30pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MARIO M VELEZ-LOPEZ/
Examiner, Art Unit 2144

/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144